g y department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than o1 c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend b date c state d number x dollars amount dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed on b in c as a domestic nonprofit limited_liability_company your articles of organization and your operating_agreement state in part that you are organized exclusively as a business league for the purpose of aiding the independent auto service owner in obtaining competitive supply pricing without commitment quotas and to provide educational instruction to assist in obtaining financial stability your primary activity consists of negotiating with vendors to obtain better supplier pricing for your members so they can compete with large national retail chain companies you further indicated that your individual members will negotiate favorable pricing with suppliers in addition you have one type of membership and potential members must be an auto service repair facility who demonstrate high operating standards and integrity you currently have d members you have already contracted with a specific oil company supplier on behalf of your members under the terms of the contract members who purchase oil from this supplier receive a rebate of x dollars for each gallon of oil purchased furthermore for members that buy oil from this supplier you also receive a rebate for x dollars for each gallon of oil purchased by your members these funds are then used to pay general administrative expenses advertising expenses expenses related to member recruitment and travel to negotiate with suppliers any excess revenue received from the vendor rebates will be used to reduce your yearly membership fees and your future marketing expenses your financial information shows that rebates are about comprise the remainder source of revenue of your projected revenue while membership fees in addition your operating_agreement provides for a management committee who has the responsibility for managing your operations and consists of four managers who are from each one of your current member businesses moreover all members must be approved unanimously by members of your management committee you will also have quarterly meetings so that your members can discuss future projects on price negotiations as well as network among themselves to discuss various business needs and concerns finally you characterize yourself as a group purchasing organization for auto repair businesses to negotiate supplier pricing to obtain competitive acquisition costs for members law sec_501 of the code provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 defines a business league as an association having a common business_interest whose purpose is to promote the common business_interest and not to engage in a regular business of a kind ordinarily carried on for profit its activities are directed to the improvement of business conditions of one or more lines of business rather than the performance of particular services for individual persons revrul_56_65 1956_1_cb_199 describes an organization whose principal activity consists of furnishing particular information and specialized individual service to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization therefore is not entitled to exemption from federal_income_tax under sec_501 of the internal_revenue_code of as a business league even though it performs functions which are of benefit to the particular industry and the public generally revrul_66_338 1966_2_cb_226 describes an organization that provided business consulting services electronic management services and low cost office supplies and store fixtures to members of a particular retail trade it allowed its members to secure supplies equipment and services more cheaply than if they had to secure them on an individual basis its primary purpose was providing services to its members and not improving business conditions in their trade as a whole in addition its activities constituted a business of a kind ordinarily carried on for profit in indiana retail hardware assn inc v united_states ct_cl the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code in 611_f3d_617 9th cir the court examined an organization that was formed to advance the common business interests of its members in the development and regulation of technical standards for the compatibility and interoperability of wireless products and devices within a wireless personal area network the organization develops specifications and use applications and promotes consumer awareness letter rev catalog number 47628k and marketing through its bluetooth technology and trademark the court held that the organization was not a tax-exempt business league under sec_501 of the code because the organization's activities exclusively benefit its members rather than an entire line_of_business the court noted that it strains credulity for the organization to argue that its services indirectly benefit the industry as a whole simply by generating consumer awareness of the availability and reliability of its technology application of law you are not described in sec_501 of the code because you are primarily organized and operated to perform particular services for your members that fact that your articles of organization state in part that your purpose is to aid the independent auto service owner in obtaining competitive supply pricing without commitment quotas illustrates your members formed you to achieve the common advantage of having pooled resources to obtain favorable terms in contracts regarding supplier pricing in addition the fact that you have already negotiated a contract for the benefit of your members and your meetings focus on discussing future projects on price negotiations substantiates this you are also not described in sec_1 c because you are primarily operated so members can pool their resources to negotiate favorable terms in contracts on their behalf as private individual companies in addition your activities are intended to improve your members negotiating power with potential suppliers so they can compete with large national retail chain companies you are similar to the organizations described in revenue rulings and you are operated primarily to negotiate the most favorable terms in contracts for the individual interests of your members rather than negotiate for the improvement of business conditions within the industry like these organizations in the revenue rulings you are performing a particular service to your members rather than directing your activities to the improvement of business conditions of your industry as a whole you are similar to the organization in indiana retail hardware assn because your primary activity is the performance of services to members you are providing a convenience and economy to your members in their individual businesses resulting in savings in operating_expenses as well as simplifying their operations you are similar to the organization described in bluetooth sig common business interests of your members to negotiate favorable supplier contract pricing your activities exclusively benefit your members rather than an entire line_of_business similar to the organization in bluetooth sig inc it would be difficult to argue that your services benefit the industry as a whole because you are negotiating the best terms for supplier pricing for your members so they can compete with the large national chain companies inc because you were formed to advance the conclusion negotiating contracts for better supplier pricing for your members is providing particular services for individual persons and thus does not meet one of the requirements to be exempt under sec_501 of the code furthermore your activities are not directed to the improvement of the business conditions of the line_of_business of its members as a whole because your activities are aimed only at improving the interest of your individual members therefore you do not meet the requirements for exemption and do not qualify for exemption under sec_501 of the code letter rev catalog number 47628k if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47628k u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
